DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          RENIA MARANTO,
                             Appellant,

                                    v.

     WILMINGTON SAVINGS FUND SOCIETY, FSB, NOT IN ITS
INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE FOR BCAT 2020-
                        ITT, N.A.,
                         Appellee.

                              No. 4D21-1619

                          [January 20, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Judge; L.T. Case No. CACE17-10782.

  Renia Maranto, Lighthouse Point, pro se.

  Nicholas S. Agnello of Burr & Forman LLP, Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.